In an action for a divorce and ancillary relief, the plaintiff appeals, as limited by her brief, from stated portions of a judgment of the Supreme Court, Nassau County (Winslow, J.), entered April 3, 2000, which, inter alia, awarded custody of the parties’ child to the defendant and, in effect, awarded a counsel fee to the defendant in the sum of $40,900.
Ordered that the judgment is modified, on the law, by deleting the provision thereof which, in effect, awarded a counsel fee to the defendant in the sum of $40,900, and substituting therefor a provision denying a counsel fee to the defendant; as so modified, the judgment is affirmed insofar as appealed from, without costs or disbursements.
The Supreme Court’s determination that it was in the best interests of the child to award custody to the defendant has a sound and substantial basis in the record (see, Eschbach v Eschbach, 56 NY2d 167; cf., Matter of Hartsough v Hartsough, 270 AD2d 349; Matter of Sandra C. v Christian D., 244 AD2d 551).
However, there is no basis for awarding a counsel fee to the defendant.
The plaintiff’s remaining contentions are without merit. Santucci, J. P., Krausman, Luciano and Feuerstein, JJ., concur.